department of the treasury internal_revenue_service te_ge eo examinations commerce street mc 4920dal dallas tx tax_exempt_and_government_entities_division date 501-dollar_figure release number release date legend org - organization name xx - date address - address taxpayer_identification_number person to contact identification_number contact telephone number on to org address dear certified mail this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated june 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx you have failed to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by r c sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosure publication department of the treasury internal_revenue_service commerce street mc dal dallas tx tax_exempt_and_government_entities_division date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax org address certified mail - return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the internal_revenue_code code we enclose our report of examination explaining why we are proposing this action if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest for your protest to be valid it needs to contain certain specific information which generally includes a statement of the facts the applicable law and arguments in support of your in lieu of letter page of for the specific information needed for a valid protest please refer to page position of the enclosed publication the examination process and page of the enclosed publication how to appeal an irs decision on tax-exempt status if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above as well as for subsequent years you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll- free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation page of sincerely enclosures nanette m downing director eo examinations in lieu of letter publication publication _ form_6018 report of examination in lieu of letter page of schedule number or exhibit form 886-a rev date tax identification_number ein year period ended 20xx name of taxpayer org explanations of items legend org - organization name city president - president state - state ein - ein xx - date address - address city - phone -- phone cfo - cfo poa - poa ra-1 ra-2 - secretary - secretary ra issue whether org located and operated in state continues to qualify for exemption under sec_501 of the internal_revenue_code the code facts the org thereinafter referred to as the corporation was formed as a nonprofit public benefit corporation in state it was granted tax-exempt status on june 20xx under internal_revenue_code the code section a as an organization described in c according to its articles of incorporation dated september 20xx the purposes of the corporation are as follows the primary purposes for which this corporation is formed are exclusively charitable and educational within the meaning of sec_501 of the internal_revenue_code_of_1986 as amended the code’ and section 23701d of the state revenue and taxation code identify as amended including formulate for the improvement and rehabilitation of those in society deemed to be disadvantaged such as the anti-social troubled juvenile delinquents criminals and educating the general_public in such matters dysfunctional or mentally deficient the search to solutions and implement functional without limitation promote the corporation conducted its operations at address city state per its form_990 filed for the years from 20xx to 20xx the corporation filed form 990-ez short_form return of organization exempt from income_tax for the year ended december 20xx on august 20xx the originally filed form_990 for 20xx shows the following income gross_sales of inventory cost_of_goods_sold total revenue expenses salaries other compensation and employee_benefits professional fees occupancy rent utilities dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a catalog number 20810w page _1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx and maintenance printing other total expenses excess for the year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figuredollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the examining agent began the examination on xx following is a chronological summary of completed actions throughout this examination process xx the examining agent called the phone number listed on form_990 filed for year 20xx but the dial could not be completed the examining agent searched on the internet for the contact information of the corporation and made calls at phone numbers available all dials were not able to complete xx the examining agent sent an initial contact letter publication and a form_4564 information_document_request idr to the corporation at address city state to start the first day of examination on xx xx the contact letter with attachments mailed on xx was returned to the examining agent that the letter was not deliverable the examining agent made another attempt wiiti certified mail the examining agent also sent form_4759 postal tracer to postmaster in city to locate the corporation xx_ the certified mail sent on xx was return to the examining agent the post office marked on the envelope return to sender not deliverable as address unable to forward xx the examining agent received the response from us post office to the form_4759 sent on xx the reference section was marked with moved left no forwarding address the examining agent dialed the phone number that listed on the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code filed by the corporation on xx as a part of contact information it was answered by a different entity the examining agent sent three contact letters with address available to the officers of the corporation cfo cfo and secretary secretary and president president in coming several weeks the post office returned all these letters to the examining agent with a mark on envelops return to sender not deliverable as address unable to forward xx the examining agent searched on the internet again since there was no response from the officers of the corporation the examining agent found a web page of the corporation appeared on the internet at website the examining agent called the number phone and left a voice message for a return call the examining agent also department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx explanations of items sent a contact letter publication and idr by certified mail to the address on the web page address city state xx xx ra-1 in the corporation responded to the examining agent’s voice message left on xx the examining agent told her that the examining agent needed to speak to an officer of the corporation she told the examining agent that president the president of the corporation would return call to the examining agent next day president the president of the corporation returned call to the examining agent during the phone conversation the examining agent informed president that the form_990 the corporation filed for 20xx had been selected for examination the examining agent explained the examination process to president the examining agent told president that a contact letter idr and publication had been mailed to the corporation's office in city with a tentative appointment date on xx president stated that he did not know if he would be available on that date he would call back after he receives the letter xx the examining agent called president to follow up the mail sent to president on xx president stated that he had not received it yet xx the examining agent received returned post card ps form of certified mail sent on xx it was signed by ra-2 on xx xx xx the examining agent called the corporation again to follow up the mail sent for president's confirmation for appointment xx the examining agent left a voice message to president xx the examining agent called the corporation again and left another voice message to president xx president called the examining agent and stated that he needs to discuss with his accountant as to the date and location of the appointment the examining agent explained to president that the location of appointment is usually set at the location where books_and_records are stored to facilitate the field_examination process the examining agent asked president where the books_and_records of the corporation are stored president did not answer the examining agent's inquiry instead president stated that he needs to discuss with his accountant before he can determine the location of meeting xx president left a voice message to the examining agent while the examining agent was out of office that president wanted to reschedule appointment on xx because books_and_records would not be ready for examination additionally president needed more time to assign a power_of_attorney for representation of this examination the examining agent returned call to the corporation and spoke to larry regarding the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service 886-a form rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx schedule number or exhibit appointment with president the examining agent left a message with the examining agent’s available dates for the appointment xx the examining agent called the corporation to follow up the message left on xx and left another voice message to president xx president called the examining agent after office hours and left the examining agent a message that president had received the examining agent’s message with dates for the appointment president stated that he would probably pick the date of xx but he was not sure yet how soon he will get books_and_records together for examination president also stated that he would call the examining agent in a few days to settle the date and location of the appointment xx the examining agent sent president a letter in certified mail for an appointment with president on xx xx the examining agent called the corporation to follow up the letter sent on xx and left a voice message to ra-2 one of the corporation’s employees xx president called the examining agent to reschedule appointment because president wanted to assign a power_of_attorney to represent the corporation xx poa left a voice message to the examining agent that he would represent the corporation 12x xx the examining agent received a form_2848 power_of_attorney and declaration of representative from poa the examining agent asked for an appointment at his earliest convenience xx the examining agent contacted poa if he got an appointment with president yet poa told the examining agent that he would check with president for an appointment in the 2nd and 3rd week of april and he would contact the examining agent by xx and provide the date of appointment 4l2ixx poa returned call and scheduled an appointment on xx at the corporation’s office the examining agent sent president a letter a copy to poa to confirm the appointment xx poa left a voice message to the examining agent that he had to present in court in the next morning and he needed to cancel the appointment next day the examining agent called president for his next earliest convenience for a meeting president simply told the examining agent that he does not know president stated that the examining agent should contact poa not him the examining agent called poa and left a voice message to request another appointment to be scheduled form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org 4i27ixx the examining agent left a voice message to poa to follow up if another appointment had been scheduled tax identification_number ein year period ended 20xx xx the examining agent called president for the status of appointment president stated that he could not get hold of poa recently president stated that he would have poa return call for an appointment to be scheduled xx poa left the examining agent a voice message to ask options for appointment the examining agent returned his call with available dates for appointment xx president stated that poa did not contact him for his schedule and president would contact poa to respond the examining agent's letter for appointment xx poa called the examining agent and scheduled an appointment on xx pincite am he also stated that he had checked with his availability on that date additionally he would mail in some documents before the appointment date xx xx the examining agent arrived at the corporation’s office in city pincite am the examining agent knocked the door of the office but no one answered the door poa did not show up for the appointment instead poa left the examining agent a voice message that president told him that the corporation no longer has that location and he would find out where the corporation and president are moving toward to and call the examining agent back by the description provided the examining agent was the examining agent tried to deliver summons to president at an addresses available to the examining agent address city state the address turned out to be a warehouse- like business suite no one appeared in the building the examining agent talked to the neighbor next door suite c not quite sure if the examining agent could find president there after an hour of waiting the examining agent made another attempt at another address address city state the examining agent arrived at that address around noon the office building seemed to be remodeled and its parking lots had been repaved the examining agent talked to the people in the office they are a used car dealership and just moved in a week ago they are the new tenant they did not meet the previous tenant or know the forwarding address of the corporation they retuned the mails sent to the corporation back to the post office xx the examining agent sent a final request letter to the corporation to request president's presence to give testimony on xx pincite am and bring all books_and_records of the corporation for the year 20xx at the examining agent's office in city state the final request letter was sent to the corporation at the last_known_address a copy to poa both by certified mail form 886-a catalog number 20810w page _5 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org the examining agent received ps form_3800 signed by poa indicating he received the xx final request letter on xx the tracking status of the certified mail sent to the corporation indicating that the corporation moved left no forwarding address’ tax identification_number ein year period ended 20xx xx president or poa did not appear before the examining agent to give testimony and provide the books_and_records listed on the idr or summons at the examining agent’s office in city state the examining agent did not receive response from president or poa as to the final request to date the examining agent has not received financials organizational information meeting minutes board_of director lists and other documents requested on idr1 from the corporation president or poa since the examining agent informed president on xx as to the examination the corporation reported salary expenses on its form 990-ez filed for years 20xx through 20xx however the corporation has not filed form_941 employer's quarterly federal tax_return for these tax periods as of xx the due_date of the 20xx return the corporation had not filed form_990 for 20xx law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws the secretary may also prescribe by forms or regulations the requirement of every organization to keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6043 provides that every organization which for any of its last taxable years preceding its liquidation dissolution termination or substantial_contraction was exempt from taxation under sec_501 shall file such return and other information with respect to such liquidation dissolution form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit rov b86 explanations of items name of taxpayer org tax identification_number ein year period ended 20xx termination or substantial_contraction as the secretary shall by forms or regulations prescribe except that - b no return shall be required under this subsection from churches their integrated_auxiliaries conventions or associations of churches or any organization which is not a private_foundation as defined in sec_509 and the gross_receipts of which in each taxable_year are normally not more than dollar_figure and b the secretary may relieve any organization from such filing where he determines that such filing is not necessary to the efficient administration of the internal revenue laws or with respect to an organization described in sec_401 where the employer who established such organization files such a return sec_1_6001-1 states that in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through - sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal_revenue_service officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization that has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records the examining agent re so incomplete that the organization was unable to furnish such statements the irs held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status examining agent of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit rev b86 explanations of items name of taxpayer org tax identification_number ein year period ended 20xx requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status government's position we are proposing revocation based on the corporation’s failure to provide information as required_by_law as discussed below the corporation has failed to provide records as is required in code sec_6033 and regulation sec_1_6033-1 they failed to provide any organizational or financial information that was requested during the examination numerous attempts were made to obtain records via correspondence and telephone contacts without the corporation’s records we cannot verify that the corporation is operating according to their exempt_purpose our position is that the organization then is not operating for exempt purposes they have provided nothing to the contrary this situation is similar to the case in revrul_59_95 in that case tax-exempt status was revoked for failure to establish that it was observing the required conditions for exempt status namely providing financial statements the corporation has also failed to provide records and should likewise have their exempt status revoked taxpayer's position the taxpayer's position is unknown at this time conclusion by not complying with the code and regulations the organization has jeopardized its exempt status they have failed to provide required_documentation thereby failing to be compliant with the code and failing to show any evidence of their exempt_activities we have no reason to believe that the corporation is operating for exempt purposes as a result of the examination we have determined that the corporation is not operating for exempt purposes as a sec_501 organization they have not provided any information to the contrary accordingly since the organization failed to operate primarily for exempt purposes we are proposing revocation of their tax-exempt status effective january 20xx since the organization will no longer have tax-exempt status beginning january 20xx they are liable for filing form_1120 u s_corporation income_tax return as of that date form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page
